871 So. 2d 1007 (2004)
James E. RICHARDSON, Sr., Petitioner,
v.
FLORIDA PAROLE COMMISSION, Respondent.
No. 1D03-2377.
District Court of Appeal of Florida, First District.
April 20, 2004.
James E. Richardson, Sr., pro se, petitioner.
Kim M. Fluharty, General Counsel, and Bradley R. Bischoff, Assistant General Counsel, Florida Parole Commission, Tallahassee, for respondent.
*1008 PER CURIAM.
We review by petition for writ of certiorari an order of the Circuit Court for Liberty County which denied the petition for writ of habeas corpus of James E. Richardson, Sr. We have jurisdiction in accordance with Sheley v. Florida Parole Comm'n, 720 So. 2d 216 (Fla.1998) and deny relief.
After serving a portion of his prison sentence, Richardson was conditionally released in January 1999. He was arrested in 2002 and charged with tampering with evidence, possession of cocaine, and possession of drug paraphernalia. The State Attorney declined to prosecute on these new charges but the Parole Commission sought to revoke conditional release as a result of the same conduct. An evidentiary hearing was held and the hearing officer recommended that Richardson be found not guilty of violating the terms and conditions of his release and restored to supervision. The Commission, however, rejected this recommendation and revoked conditional release.
With regard to petitioner's claim that the Commission's handling of his case contravenes this court's holding in Tedder v. Florida Parole Comm'n, 842 So. 2d 1022 (Fla. 1st DCA 2003), this issue was raised for the first time in Richardson's circuit court reply and, for that reason, the circuit court did not depart from the essential requirements of law when relief was not granted on this ground. We find that the other issues presented to the circuit court were without merit.
The petition for writ of certiorari is accordingly denied. This disposition is without prejudice to Richardson's right to file another challenge to the Commission's action in the appropriate circuit court based on Tedder.[1]
PETITION FOR WRIT OF CERTIORARI DENIED.
BOOTH, PADOVANO and BROWNING, JJ., concur.
NOTES
[1]  We note that Richardson's circuit court petition was filed before publication of Tedder.